ORDER
PER CURIAM:
Mr. Tyler appeals from the denial of his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing following his guilty plea to possession of a controlled substance in violation of Section 195.202, RSMo 1994. His sole basis for the motion was the allegation that counsel was ineffective in failing to investigate facts regarding who owned the coat in which the drugs were found and who owned the home at which he was arrested.
We have reviewed the briefs and the record on appeal and agree with the motion court that the facts alleged, even if true, *19would not have warranted relief. Because a published opinion reciting the detailed facts and applicable principles of law would have no precedential value, we affirm denial of his motion without an evidentiary hearing by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).